Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 77C - Submission of Matters to a Vote of Security Holders There was a special meeting of shareholders of Citizens Core Growth Fund, on March 27, 2008. The proposal voted on, and approved, at such meeting was "To approve the reorganization of the Citizens Core Growth Fund with the Sentinel Responsible Investing (SRI) Core Opportunities Fund in accordance with an Agreement and Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement". The vote was: For: 5,913,251 shares Against: 2,431,303 shares Abstain: 178,207 shares There was also a special meeting of the Institutional Class shareholders of Citizens Value Fund on February 13, 2008. The proposal voted on, and approved, at such meeting was " To approve the reorganization of the Citizens Value Fund with the Sentinel Responsible Investing (SRI) Core Opportunities Fund in accordance with an Agreement and Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus." The vote was: For: 442,065 shares Against: 0 shares Abstain: 0 shares There was also a special meeting of the Standard Class shareholders of Citizens Value Fund on March 4, 2008. The proposal voted on, and approved, at such meeting was " To approve the reorganization of the Citizens Value Fund with the Sentinel Responsible Investing (SRI) Core Opportunities Fund in accordance with an Agreement and Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus." The vote was: For: 1,904,306 shares Against: 83,381 shares Abstain: 91,788 shares There was also a special meeting of the shareholders of Citizens Small Cap Core Growth Fund on March 4, 2008. The proposal voted on, and approved, at such meeting was " To approve the reorganization of the Citizens Small Cap Core Growth Fund with the Sentinel Responsible Investing (SRI) Emerging Companies Fund in accordance with an Agreement and Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus." The vote was: For: 1,492,158 shares Against: 90,500 shares Abstain: 80,122 shares There was also a special meeting of the Standard Class shareholders of Citizens Emerging Growth Fund on March 4, 2008. The proposal voted on, and approved, at such meeting was "To approve the reorganization of the Citizens Emerging Growth Fund with the Sentinel Responsible Investing (SRI) Emerging Companies Fund in accordance with an Agreement and Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus." The vote was: For: 4,494,922 shares Against: 204,954 shares Abstain: 130,361 shares There was also a special meeting of the Administrative and Institutional Classes of shareholders of Citizens Emerging Growth Fund on March 4, 2008. The proposal voted on, and approved, at such meeting was "To approve the reorganization of the Citizens Emerging Growth Fund with the Sentinel Responsible Investing (SRI) Emerging Companies Fund in accordance with an Agreement and Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus." The vote was: For: 106,396 shares Against: 1,860 shares Abstain: 210 shares
